 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 340 
In the House of Representatives, U. S.,

April 28, 2009
 
RESOLUTION 
Expressing sympathy to the victims, families, and friends of the tragic act of violence at the American Civic Association in Binghamton, New York. 
 
 
Whereas on Friday April 3, 2009, the Nation experienced an appalling misfortune when a gunman entered the American Civic Association in Binghamton, New York, and murdered 13 and wounded 4 innocent people; 
Whereas the shooting resulted in the tragic loss of Lan Ho, Parveen Nln Ali, Li Guo, Dolores Yigal, Hong Xiu Mao, Marc Henry Bernard, Maria Sonia Bernard, Maria Zobniw, Jiang Ling, Hai Hong Zhong, Roberta King, Layla Khalil, and Almir O. Alves; 
Whereas the attacker wounded Long Huyng, Shirley DeLucia, Sumi Lee, and Liqiao Chen; 
Whereas this act of violence created numerous secondary victims, including over 40 people who were in the building at the time, as well as friends and family of the deceased who are struggling to cope with the impact of this tragic act; 
Whereas many of the victims of this assault were residents of Binghamton, New York, in Broome County, New York, a close-knit, diverse community with a long history of welcoming people from all backgrounds, nationalities, and religions, as well as immigrants and visitors from abroad; 
Whereas the American Civic Association in Binghamton, New York, has proudly served the community since 1935, assisting immigrants and refugees with counseling, resettlement, citizenship, family reunification, language skills, and other critical services that have played a vital role in the effort to secure the dreams of immigrants seeking legal citizenship; 
Whereas the law enforcement agencies led by the City of Binghamton Police Department, with support from the Broome County Sheriff’s Department, the New York State Police, and neighboring municipalities responded quickly, professionally, and heroically to the crime scene; 
Whereas swift action by emergency medical responders addressed the needs of the wounded and quickly transported them to hospitals; 
Whereas the Federal Bureau of Investigation, the Bureau of Alcohol, Tobacco, Firearms and Explosives, United States Immigration and Customs Enforcement, and others provided swift and invaluable cooperation and resources to assist local efforts and provide additional services to help the community cope with this tragedy; 
Whereas the United States State Department quickly offered, and is now providing, assistance with processing visas to expedite the travel of victims’ family; and 
Whereas, although the effects of this shooting will be felt for years to come, the Binghamton community will overcome this tragedy and re-emerge stronger than before and with renewed sense of unity, cooperation, and understanding: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its heartfelt condolences to the families and friends of the victims of the April 3, 2009, shooting in Binghamton, New York; 
(2)conveys its gratitude to the city, county, State, and Federal officials and agencies whose quick and comprehensive response helped save lives and start the long healing process; and 
(3)honors the American Civic Association for the services it provides to assist people from across the world who seek the American dream.  
 
Lorraine C. Miller,Clerk.
